INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made this __ day of
____________, between Davi Luxury Brand Group, Inc. (f/k/a Dafoe Corp.), a
Nevada corporation (the “Company”), and ____________ (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is either a member of the board of directors (“Board” or
“Board of Directors”), an officer, an employee or an agent of the Company, or
more than one of such positions, or is serving at the request of the Company as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, and in such capacity or capacities is
performing a valuable service for the Company;

WHEREAS, the Corporation has adopted bylaws (“Bylaws”) providing for the
indemnification of the officers, directors, employees and agents of the Company
or individuals serving at the request of the Company as directors, officers,
employees or agents of another corporation, partnership, joint venture, trust or
other enterprise (“Covered Persons”);

WHEREAS, the Bylaws and Nevada Revised Statute Sections 78.751 and 78.7502 (the
“State Statutes”) specifically provide that they are not exclusive, and thereby
contemplate that agreements may be entered into between the Company and a
Covered Person with respect to indemnification of such Covered Person;

WHEREAS, Indemnitee is willing to serve, to continue to serve, and to take on
additional service for and on behalf of the Company on the condition that
Indemnitee is indemnified as set forth in this Agreement;

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided in this
Agreement; and  

WHEREAS, to induce Indemnitee to continue to serve as a director, officer,
employee or agent, the Company has determined and agreed to enter into this
Agreement with Indemnitee.  

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
or officer of the Company after the date hereof, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

AGREEMENT

1.

Indemnification of Indemnitee.  The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the State Statutes, or any successor statute or amendment thereof,
or any other statutory provisions authorizing or permitting such indemnification
that is adopted after the date of this Agreement.  

2.

Additional Indemnity.  Subject only to the exclusions set forth in Section 3 of
this Agreement, the Company hereby further agrees to hold harmless, indemnify
and defend Indemnitee:

(a)

against any and all expenses (including fees for attorneys, accountants, private
investigators, court and transcript costs, fees and expenses of witnesses,
travel expenses and all other like disbursements or expenses reasonably incurred
by or for Indemnitee), judgments, damages, fines, penalties and amounts paid in
settlement (including all interest assessments and other charges paid or payable
in connection with or in respect of such judgment, fines, penalties, or amounts
paid in settlement) actually and reasonably incurred by or for Indemnitee in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Company) (a “Covered Action”) to which Indemnitee is made
a party as a result of the fact that at the time of the act or omission which is
the subject matter of such Covered Action the Indemnitee was a director,
officer, employee or agent of the Company, and

(b)

otherwise to the fullest extent as may be provided to Indemnitee by the Company
under the non-exclusivity provisions of the Bylaws of the Company and the State
Statutes.  The provisions of this Agreement are in addition to, and not in
limitation of, the provisions of the Bylaws and the State Statutes.

3.

Limitations on Additional Indemnity.  No indemnity pursuant to Sections 1 and 2
of this Agreement shall be paid by the Company to the extent that:

(a)

payment therefor is actually made to Indemnitee under a valid and collectible
insurance policy or policies, except with respect to any excess amount due to
Indemnitee beyond the amount of payment to Indemnitee under such insurance
policy or policies.  Notwithstanding the availability of such insurance policy
or policies, Indemnitee also may claim indemnification from the Company pursuant
to this Agreement by assigning to the Company in writing any claims of
Indemnitee under such insurance policy or policies to the extent of the amount
Indemnitee is paid by the Company;

(b)

Indemnitee is indemnified by the Company otherwise than pursuant to this
Agreement;

(c)

final judgment is rendered against Indemnitee for the payment of dividends or
other distributions to stockholders of the Company in violation of the
provisions of Subsection 2 of Nevada Revised Statutes § 78.300, as amended;

(d)

final judgment is rendered against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Act”), or other similar provisions of any federal, state or local
statutory law;

(e)

Indemnitee’s conduct giving rise to the claim for indemnification is finally
adjudged by a court of competent jurisdiction to have been a breach of fiduciary
duty which involved intentional misconduct, fraud or a knowing violation of the
law; and/or

(f)

except as otherwise provided in this Agreement, in connection with all or any
part of a suit or other proceeding which is initiated or maintained by or on
behalf of Indemnitee, or any suit or other proceeding by Indemnitee against the
Company or its directors, officers, employees or other agents, unless (i) such
indemnification is expressly required by Nevada law; (ii) the suit or other
proceeding was expressly authorized by an official act of the Board of Directors
of the Company or (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under Nevada law.
 

4.

Continuation of Indemnity.  All agreements and obligations of the Company
contained in this Agreement shall continue during the period Indemnitee is a
Covered Person, and shall continue thereafter for so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee was a Covered Person.  

5.

Advancement of Expenses.  In the event Indemnitee incurs costs or expenses in
connection with the defense of any such civil, criminal, administrative or
investigative action, suit or proceeding (including any costs or expenses
incurred for any appeal therefor), the Company agrees to pay such costs or
expenses as they are incurred and in advance of the final disposition of the
action, suit or proceeding within 30 calendar days of submission of bills or
vouchers for such costs or expenses, provided that Indemnitee delivers to
Company prior to such payment a written undertaking by or on behalf of
Indemnitee to repay the amount paid by the Company if it is ultimately
determined by a court of competent jurisdiction that Indemnitee is not entitled
to be indemnified by the Company.  By such undertaking, Indemnitee agrees to
reimburse the Company for all amounts paid by the Company in defending such
civil, criminal, administrative or investigative action, suit or proceeding
against Indemnitee, including amounts paid in settlement, in the event and only
to the extent that it is ultimately determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company
for such expenses under the provisions of the State Statute, Bylaws, this
Agreement or otherwise.  However, in the case of an action brought against
Indemnitee by the Company pursuant to the provisions of Section 16(b) of the
Act, or other similar provisions of any federal, state or local statutory law
for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company, Indemnitee’s costs and expenses will not be advanced
unless such advancement is approved by the Board of Directors by a majority vote
of a quorum consisting of directors who are not parties to the action, suit or
proceeding, or, if such a quorum cannot be obtained, by independent legal
counsel in a written opinion that such indemnification is proper in the
circumstances.

6.

Presumptions and Effect on Certain Proceedings.  Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement.  The termination of any action, suit or proceeding by
judgment, order, settlement, arbitration award, conviction or by a plea of nolo
contendere or its equivalent shall not affect this presumption except as may be
provided in Section 3 of this Agreement.

7.

Notification and Defense of Claim.  Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, if a request with
respect thereto is to be made against the Company under this Agreement,
Indemnitee shall notify the Company of the commencement thereof; but the failure
by Indemnitee to notify the Company will not relieve the Company of any
liability which it may have to Indemnitee under this Agreement or otherwise.
 With respect to any such action, suit or proceeding as to which Indemnitee
notifies the Company as required herein:

(a)

The Company shall be entitled to participate therein at its own expense; and

(b)

Except as otherwise provided below, to the extent that it may wish, the Company,
jointly with any other indemnifying party similarly notified, shall be entitled
to assume the defense of Indemnitee with counsel reasonably satisfactory to
Indemnitee.  After notice from the Company to Indemnitee of its election to
assume the defense of Indemnitee in the action, suit or proceeding, the Company
will not be liable to Indemnitee under this Agreement for any legal or other
expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or as otherwise provided
below.  Indemnitee shall have the right to employ its own counsel in such
action, suit or proceeding, but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense shall be at the
sole expense of Indemnitee unless (i) the employment of counsel by Indemnitee at
the Company’s expense has been authorized in writing by the Company; (ii)
Indemnitee shall have reasonably concluded, upon advice of counsel experienced
in such matters, that there may be a conflict of interest between the Company
and Indemnitee in the conduct of the defense of such action; or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
action, suit or proceeding.  In each such instance set forth in (i) through
(iii) of this paragraph (b), the reasonable cost of Indemnitee’s counsel shall
be borne by the Company.  Notwithstanding the foregoing, the Company shall not
be entitled to assume the defense of any action, suit or proceeding brought
against Indemnitee by or on behalf of the Company or as to which Indemnitee
shall have reasonably made the conclusion provided in (ii) above.  

(c)

The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid by Indemnitee in settlement of any action or claim effected
without the Company’s prior written consent.  The Company shall not settle any
action or claim in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s prior written consent.  Neither the Company nor
Indemnitee will unreasonably withhold consent to any proposed settlement.  

8.

Enforcement.

(a)

The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to continue as a Covered Person, and acknowledges that
Indemnitee is relying on this Agreement in continuing in such capacity.

(b)

In the event Indemnitee is required to bring any action to enforce his or her
rights or to collect moneys due under this Agreement, the Company shall advance
Indemnitee all of Indemnitee’s reasonable fees and expenses in bringing and
pursuing such action.  Indemnitee shall be responsible for reimbursement to the
Company of such advance in the event that Indemnitee is not successful in such
action.

9.

No Employment Rights.  Nothing in this Agreement is intended to confer on
Indemnitee any right to continue in the employ of the Company for any period of
time or to interfere with or otherwise restrict in any way the rights of the
Company or of Indemnitee, which rights are hereby expressly reserved by each, to
terminate Indemnitee’s service at any time and for any reason, with or without
cause, except as may be provided otherwise in an agreement, if any, between the
Company and Indemnitee.  

10.

Severability.  Each of the provisions of this Agreement are separate and
distinct and independent of one another, so that if any provision of this
Agreement shall be held by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such invalidity or unenforceability shall not
effect the validity or enforceability of the other provisions of this Agreement.
 If any provision of this Agreement is so held to be invalid or unenforceable,
the parties agree that the court making such determination shall have the power
to amend such provision or to delete specific words or phrases so that such
provision shall then be enforceable to the fullest extent permitted by law
unless such change is contrary to the intent of the parties hereto.

11.

Subrogation.  In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of the amount of such payment to all
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary or reasonable to secure such rights,
including, without limitation, the execution of such documents necessary or
reasonable to enable the Company to effectively bring suit to enforce such
rights.

12.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada without resort to conflict of laws
principles.

13.

Binding Effect; Amendment.  This Agreement shall be binding on the parties,
their heirs, personal representatives, successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), and shall
inure to the benefit of Indemnitee, his or her heirs, personal representatives
and assigns, and to the benefit of the Company, its successors and assigns.  No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless in a writing signed by both parties.

14.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
delivered by hand and receipted for by the party to whom said communication
shall have been directed or (ii), if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which said
communication is so mailed and addressed to the appropriate party at the
following address:

If to Indemnitee:




If to the Company:

Davi Luxury Brand Group, Inc.

269 S. Beverly Dr.

Suite 810

Beverly Hills, CA 90212

Attention:  

With a copy to:

TroyGould PC

1801 Century Park East

Suite 1600

Los Angeles, CA 90067

Attention: Istvan Benko, Esq.




A party may change its address by delivering notice of such change in the manner
set forth in this Section 14.

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

“Indemnitee”










____________________________________


“Company”










__________________________________


By:

Its:       


















